Citation Nr: 0336352	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  02-10 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for neck and back 
disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel






REMAND

The veteran served on active duty from May 1946 to June 1947.  
This case comes to the Board of Veterans' Appeals (Board) 
from a June 2001 RO decision which denied service connection 
for neck and back disorders.

In his July 2002 substantive appeal form, the veteran 
indicated that he wanted a hearing before a Board Member 
(Veterans Law Judge) sitting at the RO (i.e., a Travel Board 
hearing).  In September 2002, in response to correspondence 
from the RO, the veteran indicated that he instead wanted a 
Board videoconference hearing at the RO.  On April 1, 2003, 
the RO sent him notice that a Board videoconference hearing 
was scheduled for May 8, 2003.  On April 15, 2003, the RO 
received a request from the veteran to have his hearing 
rescheduled for a later date.  In December 2003 written 
argument to the Board, the veteran's representative indicated 
that a Board videoconference hearing was still being 
requested.

In the judgment of the Board, the RO should reschedule the 
veteran for a Board videoconference hearing.  38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2003).  Accordingly, the case is remanded for the following:

The RO should reschedule the veteran 
for a Board videoconference hearing 
at the RO as part of his appeal.  
Thereafter, the case should be 
returned to the Board in accordance 
with appellate procedures.

	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


